Name: Commission Regulation (EC) No 1318/2001 of 29 June 2001 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: agricultural activity;  trade;  regions of EU Member States;  animal product
 Date Published: nan

 Avis juridique important|32001R1318Commission Regulation (EC) No 1318/2001 of 29 June 2001 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92 Official Journal L 177 , 30/06/2001 P. 0041 - 0043Commission Regulation (EC) No 1318/2001of 29 June 2001adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 3(4) and Article 4(4) thereof,Whereas:(1) In application of Articles 2, 3 and 4 of Regulation (EEC) No 1601/92 it is necessary to determine for the eggs and poultrymeat sectors and for the 2001/02 marketing year, on the one hand, the quantities of meat and eggs of the forecast supply balance which benefit from an exemption from the duty on imports from third countries or from an aid for deliveries originating in the rest of the Community, and on the other hand, the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries.(2) It is appropriate to fix the amounts of the aids referred to above for the supply to the archipelago, on the one hand, of meat and eggs, and, on the other hand, of breeding materials originating in the rest of the Community. These aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned.(3) The common detailed implementing rules for the supply regime for the Canary Islands for certain agricultural products were laid down by Commission Regulation (EEC) No 2790/94(3), as last amended by Regulation (EC) No 1620/1999(4).(4) Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001.(5) Pursuant to Regulation (EEC) No 1601/92, the supply arrangements apply from 1 July; whereas the provisions of this Regulation should enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1In application of Article 2 of Regulation (EEC) No 1601/92, the quantities of the forecast supply balance with products from the eggs and poultrymeat sectors which benefit from the exemption from the import duty on products, or which benefit from Community aid for products coming from the rest of the Community, shall be as fixed in Annex I hereto.Article 21. For application of Article 3(2) of Regulation (EEC) No 1601/92 the aid for products included in the forecast supply balance and which come from the Community market shall be as fixed in Annex II hereto.2. Products benefiting from the aid shall be specified in accordance with the provisions of Commission Regulation (EEC) No 3846/87(5) and in particular Sectors 8 and 9 of the Annex thereto.Article 3The aid provided for in Article 4(1) of Regulation (EEC) No 1601/92 for the supply to the Canary Islands of breeding material of domestic fowl originating from the Community as well as the number of chicks and hatching eggs which benefit from it shall be as fixed in Annex III hereto.Article 4This Regulation shall enter into force on 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 296, 17.11.1994, p. 23.(4) OJ L 192, 24.7.1999, p. 19.(5) OJ L 366, 24.12.1987, p. 1.ANNEX IForecast supply balance for the Canary Islands regarding products from the eggs and poultrymeat sectors for the period 1 July to 31 December 2001>TABLE>ANNEX IIAmounts of aid granted for products from the Community market>TABLE>Note:The product codes and the footnotes are defined in Regulation (EEC) No 3846/87.ANNEX IIISupply to the Canary Islands of breeding material originating in the Community for the period from 1 July to 31 December 2001 - chicks and hatching eggs>TABLE>